Citation Nr: 0943403	
Decision Date: 11/16/09    Archive Date: 11/25/09

DOCKET NO.  06-24 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The appellant served on active duty from March 1977 to 
December 1981.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 decision by the RO in San Diego, 
California that denied service connection for mitral valve 
replacement, status post endocarditis with splenic 
infarction.  The appellant initially requested a Board 
hearing, but by a statement dated in January 2007, he 
withdrew his hearing request.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that the appellant's DD Form 214 
reflects that his December 1981 discharge was under other 
than honorable conditions, for the good of the service.

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Governing law and regulations provide that a "veteran" is a 
person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 
38 C.F.R. § 3.1(d).  A claimant receiving a discharge under 
other than honorable conditions may be considered to have 
been discharged under dishonorable conditions in certain 
circumstances.  See 38 U.S.C.A. § 5303; 38 C.F.R. § 3.12.

There are two types of character of discharge bars to 
establishing entitlement for VA benefits:  statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  Acceptance of 
an undesirable discharge to escape trial by general court-
martial is considered to have been issued under dishonorable 
conditions and is a bar to VA compensation benefits.  38 
U.S.C.A. § 5303; 38 C.F.R. § 3.12(d).  

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).

In light of the character of the appellant's 1981 discharge 
from service, the Board finds that the RO must verify all 
periods of the appellant's service.  In this regard, the 
Board notes that the appellant's DD Form 214 and personnel 
records reveal that he entered active duty in the Army on 
March 28, 1977, and was given an honorable discharge on June 
29, 1980.  He reenlisted on June 30, 1980 and received a 
discharge under other than honorable conditions on December 
4, 1981.  The RO should determine whether the Appellant was 
eligible for complete separation when discharged on June 29, 
1980, and whether the character of his discharge(s) is a bar 
to his receipt of VA monetary benefits

Accordingly, the case is REMANDED for the following action:

1.  Verify all of the appellant's periods 
of active duty, through official sources, 
and determine whether the appellant was 
eligible for complete separation when 
discharged on June 29, 1980.  Any 
additional service personnel records 
should be obtained.

2.  The RO/AMC must determine whether or 
not the character of the appellant's 
discharge(s) is a bar to his receipt of 
VA monetary benefits.

3.  Following completion of the above, 
review the evidence and determine whether 
the appellant's claim may be granted.  If 
not, he and his representative should be 
furnished a supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


